[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE
The plaintiff instituted the present action seeking to recover, damages for personal injuries alleged to have been sustained when CT Page 11622 she was caused to fall by a defective walkway while leaving the premises of her employer, who was a tenant in the offices of the defendant.
The first count of the complaint alleges negligence and the second count of the complaint purports to set forth a cause of action in nuisance. The defendant has moved to strike the second count of the complaint on the ground that the allegations of the second count are legally insufficient to state a cause of action.
In addition to its proving that the condition itself constituted a nuisance, a plaintiff must also establish that the condition constituted a public or a private nuisance. "A private nuisance exists only where one is injured in relation to a right which he enjoys by reason of his ownership or interest in land. `In the modern authorities (private nuisance) includes all injuries to an owner or occupier in the enjoyment of the property of which he is in possession, without regards of the quality of the tenure. (citations omitted). In contrast, `(n)uisances are public where they violate public rights and produce a common injury' and where they constitute an obstruction to public rights, that is, the rights enjoyed by citizens as part of the public!'  (citations omitted) . . . A public nuisance is one that injures the citizens generally who may be so circumstanced as to come within its influence.'"  Couture v. Board of Education, 6 Conn. App. 309,314-315 (1986).
In the present case the plaintiff was not injured in relation to a right enjoyed by reason of an ownership of an interest in land, and therefore cannot establish private nuisance. Similarly, the plaintiff was not injured while in the exercise of a public right. In the present case the plaintiff was on the property at the invitation of her employer or of the owner of the property and, accordingly, cannot establish a cause of action in either public or private nuisance.
The Motion to Strike the second count of the complaint is therefore granted.
RUSH, J. CT Page 11623